.KRUEGER, Judge.
The offense is murder without malice. The punishment assessed is confinement in the state penitentiary for a term of five years.
The record is before us without bills of exceptions, objections to the court’s charge, or a statement of facts. Consequently, there is nothing presented for review:
In our examination of the transcript, we find that the trial judge in sentencing appellant failed to make application of the indeterminate sentence law,. Vernon’s Ann.C.C.P. art. 775. Therefore, the sentence will be reformed so as to read that appellant shall be confined in the state penitentiary for a term of not less than two nor more than five years, and as so reformed, the judgment is affirmed.
Opinion approved by the Court